Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on March 22, 2019, and Drawings filed on March 22, 2019.
2.	Claims 1–20 are pending in this case. Claim 1, 10, 17 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 7, 9, 10, 13, 16, 17, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biradar et al., Pub. No.: 2020/0139077A1. 

With regard to claim 1:
Biradar discloses a method, comprising: analyzing sensor data from sensors of a mobile device (paragraph 110: “In accordance with an embodiment, the electronic apparatus may be a wearable device. In accordance with an embodiment, the circuitry 202 may be further configured to detect a health status information of the first user based on the user information, and control output of the first content to the first user based on the detected health status of the first user, the specified emotion associated with the first content, the identified emotional type of the dominant emotion, the first change in the emotional characteristic of the first user, and the detected baseline emotion.”) to determine a current user state associated with a user of the mobile device (paragraph 20: “The plurality of sensors 106 may include suitable logic, circuitry, and interface that may be configured to capture the user information of the user 112. The user information may correspond to emotional data of the user 112. The plurality of sensors 106 may include, but are not limited to a biometric sensor 106A, an audio sensor 106B, and an image capturing device 106C. The biometric sensor 106A may be configured to capture biometric data, as the user information, of the user 112. Examples of the biometric sensor 106A may include, but are not limited to, a pulse rate sensor, a breath rate sensor, a body temperature sensor, a heartbeat sensor, a blood-flow sensor, an IoT sensor or a skin conductance sensor, or other specialized sensors to measure different emotions aroused in the user 112. In some embodiments, the biometric sensor 106A may be non-invasively attached to body of the user 112. In some embodiments, the biometric sensor 106A may be invasively implanted inside the body of the user 112. In some embodiments, the biometric sensor 106A may be installed in the 3D space 114, to collectively monitor the biometric data of the user 112.”); analyzing environment data received from Internet-of-Things (IoT) devices to determine a current environment context associated with the user (paragraph 22: “The image capturing device 106C may be configured to capture a plurality of images of the user 112 over the specified time period. The captured plurality of images may be utilized to determine a facial expression of the user 112 based on which an emotional state of the user 112 may be determined for the specified time period. The image capturing device 106C may be positioned at any location in the 3D space 114 to capture the plurality of image frames of the user 112. In accordance with an embodiment, the position of the image capturing device 106C may be changeable. Examples of the image capturing device 106C may include, but are not limited to, an image sensor, a wide-angle camera, an action camera, a closed-circuit television (CCTV) camera, a camcorder, a time-of-flight camera (TOF camera), a night-vision camera such as Infrared (IR) camera, and/or other image capturing devices. In accordance with an embodiment, the plurality of sensors 106 may be integrated in the electronic apparatus 102. In accordance with an embodiment, the image capturing device 106C may comprise a Global Positioning System (GPS) configured to detect current location of the electronic apparatus 102. The electronic apparatus 102 may be configured to identify environmental conditions (for example temperature, humidity, rainfall) around the electronic apparatus 102 or the user 112 based on the detected current location. In accordance with an embodiment, the electronic apparatus 102 may be configured to receive information related to the environmental conditions from the server 108 based on the detected current location.”); detecting a change in a user mood associated with the user based on a comparison of the current user state with user history data (paragraph 29: “In accordance with an embodiment, the electronic apparatus 102 may be further configured to identify an emotional type of the determined dominant emotion. The emotional type is one of a positive emotional type (such as happy emotion) or a negative emotional type (such as sad or angry emotion). The electronic apparatus 102 may be further configured to generate deductive information based on an association of the identified emotional type of the dominant emotion, the determined dominant emotion of the first user, the first change in the emotional characteristic of the first user, and the detected baseline emotion. The deductive information may be an insight or new supplemental information not present previously in the electronic apparatus 102, where the deductive information is used as control instructions for various operations. For example, the electronic apparatus 102 may be configured to identify first content or action based on a specified emotion associated with the first content or action, and the generated deductive information. In some embodiments, the deductive information may be generated based on artificial intelligence (AI) and its variants applied on the user information, the identified emotional type of the dominant emotion, the determined dominant emotion of the first user, the first change in the emotional characteristic of the first user, and the detected baseline emotion to deduce a relationship among different data points and find insights. The first content may include, but are not limited to, audio content, video content, image content, animated content, multimedia content. The action identified by the electronic apparatus 102 or recommended to the user 112 may include, but are not limited to, an activity-to-do or place-to-visit.”) that includes user state parameters and environment context parameters that indicate the user mood (paragraph 54: “In accordance with an embodiment, the emotion recognition and prediction engine 206 may be configured to detect the event (as the trigger) occurred with the user 112 during the image frames 402A to 402H to detect the change in the emotional characteristic or change in the intensity level. In accordance with an embodiment, the emotion recognition and prediction engine 206 may be configured to detect a current location (as the trigger) of the user 112 to detect the change in the emotional characteristic or change in the intensity level. In accordance with an embodiment, the emotion recognition and prediction engine 206 may be configured to detect the environment condition (as the trigger) in the vicinity of the user 112 to detect the change in the emotional characteristic or change in the intensity levels (dominant emotion). Examples of the environment condition may include, but are not limited to, temperature, rainfall, or humidity. In some embodiments, the emotion recognition and prediction engine 206 may be configured to detect the second content (as the trigger) which the user 112 might be watching or listing or the action which the user 112 might be performing during the capture of the image frames 402A to 402H. Thus, the emotion recognition and prediction engine 206 may be able to correlate the detected trigger in the plurality of image frames 402 (or the user information) with the detected dominant emotion (change in the emotional characteristics or the change in the intensity levels) of the user 112. The electronic apparatus 102 may be configured to recommend the first content or the information related to the action based on the correlation of the detected trigger with the dominant emotion of the user 112. Thus, the emotion recognition and prediction engine 206 may be configured to generate insightful information (e.g., the deductive information) to enable different users to be conscious of their own emotional triggers and emotional peaks in a specific context or a given situation that may be specific to a user, such as the user 112, which may then be used for self-corrective action and improve overall emotional health.”); analyzing the user history data based on the current environment context to determine at least one of the user state parameters or the environment context parameters (paragraph 50: “FIG. 4 illustrates exemplary operations for detecting triggers in detected dominant emotion, by the electronic apparatus of FIG. 2, in accordance with an embodiment of the disclosure. FIG. 4 is explained in conjunction with elements from FIGS. 1, 2, 3A, and 3B. With reference to FIG. 4, there is shown a plurality of image frames 402 that includes, for example, image frames 402A to 402H captured by the image capturing device 106C over the specified time period. The plurality of image frames 402 in FIG. 4 may be similar to the plurality of image frames 302 in FIG. 3. The image frames 402A to 402H may include user representation 404 (or detected emotion) of the user 112. In some embodiments, the image frames 402A to 402H may also include information related to surroundings of the user 112 during the specified time period of capture of the user information. The information related to the surroundings may include information related events (such as dance party, musical event, birthday celebration, official meeting, or examination hall) occurred near the user 112, second content the user 112 may be viewing or listening or information about another user in proximity to the user 112 (e.g., a family member, a friend, or a pet who may have an influence related to emotion of the user 112). Such information related to the surrounding of the user 112 may change the facial expression (or the emotion characteristic) of the user 112 and may be referred as the triggers related to the user 112. In some embodiments, the triggers related to the user 112 may include information related to environmental conditions near the user 112, date-time information, or the current location of the user 112. In some embodiments, the triggers related to the user 112 may include information related to one or more non-living objects (for example, gifts, pictures, decorative items, or furniture items) around the user 112.”);  that correlates to the change in the user mood (paragraph 35: “The emotion recognition and prediction engine 206 may include suitable logic, circuitry, and/or interfaces that may be configured to receive the user information of the user 112 from the processor 204. The emotion recognition and prediction engine 206 may be further configured to detect the emotions of the user 112 (such as happy, sad, angry, neutral or other possible emotions) based on the user information of the user 112 and the plurality of categories of user emotions. The emotion recognition and prediction engine 206 may be further configured to detect the baseline emotion of the user 112 for the specified time period. In accordance with an embodiment, the emotion recognition and prediction engine 206 may be further configured to detect the change in the emotional characteristic of the user 112. For example, the emotion recognition and prediction engine 206 may be further configured to detect a change in the facial expression or a change in breathing rate to detect the change in the emotional characteristic of the user 112. The emotion recognition and prediction engine 206 may be further configured to detect a change in the intensity levels of the emotional characteristic of the user 112 and set a threshold intensity of the emotional characteristic. The emotion recognition and prediction engine 206 may be further configured to detect the emotional peak of the intensity levels of the emotional characteristic based on the set threshold intensity. The emotion recognition and prediction engine 206 may be further configured to detect the dominant emotion as the changed emotion of the user 112 based on the detected emotional peak or the detected change in the emotional characteristic of the user 112.”); and generating, based on the at least one of the user state parameters or the environment context parameters, an action (paragraph 31: “In accordance with an embodiment, the electronic apparatus 102 may be configured to identify the first content or action with an intent to change the emotion type of the dominant emotion of the user 112 from the negative emotional type to the positive emotional type. The electronic apparatus 102 may be configured to control output of the identified first content or action to the user 112 based on a specified emotion associated with the first content or action and the generated deductive information such that the emotional type of the dominant emotion is inducible to the positive emotional type from the negative emotional type. The output of the identified first content or action may be controlled on a display screen or the audio output device for user consumption (e.g., of the user 112). In some embodiment, the output of the first content or action on the display screen may be a haptic output or a virtual reality (VR) output. The output of the first content or action may improve current health status of the user 112. In accordance with an embodiment, the electronic apparatus 102 may be configured to analyze the emotional characteristic of the user 112 after the output of the first content or action to determine the emotion manifested in the user 112 based on the consumption of the first content or execution of the action.”).

With regard to claim 2:
Biradar discloses the method as recited in claim 1, wherein the detecting the change in the user mood comprises detecting a transition from a positive mood state to a negative mood state (paragraph 46: “The emotion recognition and prediction engine 206 may be further configured to detect the change in the emotional characteristic of the user 112. The emotional characteristic may indicate the detected emotion of the user 112 in each of the image frames 302A to 302G. For example, a first image frame 302E and a second image frame 302F of the image frames 302A to 302G may indicate the change in the emotional characteristic of the user 112 from the happy emotion to the neutral emotion. In accordance with an embodiment, the emotion recognition and prediction engine 206 may be further configured to detect a subsequent image frame 302G which is subsequent to the changed second image frame 302F to confirm the change in the emotional characteristic of the user 112. The emotion recognition and prediction engine 206 may be further configured to detect the change in the emotional characteristic of the user 112 over a second time period (different from the first time period). In accordance with an embodiment, the emotion recognition and prediction engine 206 may be further configured to detect the dominant emotion of the user, as the neutral emotion, based on the detected change in the emotional characteristic of the user 112 over the second time period. In accordance with an embodiment, the emotion recognition and prediction engine 206 may be further configured to update (or calibrate) the baseline emotion based on the dominant emotion. In accordance with an embodiment, the user information of the user 112 may include the biometric data or the voice data captured from the plurality of sensors 106. The emotion recognition and prediction engine 206 may be configured to detect the baseline emotion and the dominant emotion of the user 112 over the specified time period based on the captured biometric data or the voice data of the user 112. Thus, the electronic apparatus 102 may provide accurate detection of the emotional characteristics of the user 112 based on the combination of the biometric data, the voice data and the plurality of images in the user information of the user 112.”).


With regard to claim 3:
Biradar discloses the method as recited in claim 1, wherein the analyzing the user history data comprises analyzing the user history data to identify a past point in time where a past user state differs from the current user state (paragraph 29: “In accordance with an embodiment, the electronic apparatus 102 may be further configured to identify an emotional type of the determined dominant emotion. The emotional type is one of a positive emotional type (such as happy emotion) or a negative emotional type (such as sad or angry emotion). The electronic apparatus 102 may be further configured to generate deductive information based on an association of the identified emotional type of the dominant emotion, the determined dominant emotion of the first user, the first change in the emotional characteristic of the first user, and the detected baseline emotion. The deductive information may be an insight or new supplemental information not present previously in the electronic apparatus 102, where the deductive information is used as control instructions for various operations. For example, the electronic apparatus 102 may be configured to identify first content or action based on a specified emotion associated with the first content or action, and the generated deductive information. In some embodiments, the deductive information may be generated based on artificial intelligence (AI) and its variants applied on the user information, the identified emotional type of the dominant emotion, the determined dominant emotion of the first user, the first change in the emotional characteristic of the first user, and the detected baseline emotion to deduce a relationship among different data points and find insights. The first content may include, but are not limited to, audio content, video content, image content, animated content, multimedia content. The action identified by the electronic apparatus 102 or recommended to the user 112 may include, but are not limited to, an activity-to-do or place-to-visit.” See also paragraph 54).

With regard to claim 4:
Biradar discloses The method as recited in claim 1, further comprising: identifying a correlation between the current user state and the current environment context (paragraph 54: “In accordance with an embodiment, the emotion recognition and prediction engine 206 may be configured to detect the event (as the trigger) occurred with the user 112 during the image frames 402A to 402H to detect the change in the emotional characteristic or change in the intensity level. In accordance with an embodiment, the emotion recognition and prediction engine 206 may be configured to detect a current location (as the trigger) of the user 112 to detect the change in the emotional characteristic or change in the intensity level. In accordance with an embodiment, the emotion recognition and prediction engine 206 may be configured to detect the environment condition (as the trigger) in the vicinity of the user 112 to detect the change in the emotional characteristic or change in the intensity levels (dominant emotion). Examples of the environment condition may include, but are not limited to, temperature, rainfall, or humidity. In some embodiments, the emotion recognition and prediction engine 206 may be configured to detect the second content (as the trigger) which the user 112 might be watching or listing or the action which the user 112 might be performing during the capture of the image frames 402A to 402H. Thus, the emotion recognition and prediction engine 206 may be able to correlate the detected trigger in the plurality of image frames 402 (or the user information) with the detected dominant emotion (change in the emotional characteristics or the change in the intensity levels) of the user 112. The electronic apparatus 102 may be configured to recommend the first content or the information related to the action based on the correlation of the detected trigger with the dominant emotion of the user 112. Thus, the emotion recognition and prediction engine 206 may be configured to generate insightful information (e.g., the deductive information) to enable different users to be conscious of their own emotional triggers and emotional peaks in a specific context or a given situation that may be specific to a user, such as the user 112, which may then be used for self-corrective action and improve overall emotional health.”); and updating the user history data by adding the correlation between the current user state and the current environment context to the user history data (paragraph 32: “The electronic apparatus 102 may be configured to store the emotions of the user 112 captured over the specified time period and generate a detailed emotional storyboard of the user 112. The emotional storyboard may include an emotional timeline of the user 112. The electronic apparatus 102 may be configured to output the generated emotional storyboard to the user 112 through the display screen and AR/VR mediums. A graphical representation of the generated emotional storyboard is described in detail, in FIGS. 7A to 7C. In some embodiments, the emotional storyboard may include information related different triggers which would have caused the change in the emotional characteristic of the user 112 over the specified time period. The triggers may include, but are not limited to, second content the user 112 may be viewing (or listening) or action the user 112 may be performing during the specified time period, events associated with the user 112 during the specified time period, or related people and surrounding environment around the user 112 that may influence the user 112 during the specified time period. The surrounding environment may be detected based on the information related environmental conditions around the electronic apparatus or the user 112. Information related to the different triggers may be described in detail, for example in FIG. 5. Thus, the disclosed electronic apparatus 102 may perform the detailed analysis of the user information of the user 112 for the specified time period which may vary from certain days to months or years. The detailed analysis of the user information and output of the dominant emotion (with relevant triggers) through the generated emotional storyboard may facilitate the user 112 to accurately understand the user's emotional patterns or changes specific to the user 112 over the specified time period. Further, accurate recommendation of the first content or action by the electronic apparatus 102 based on the detailed analysis of the user information and the generated emotional storyboard may further ensure an improvement in the emotional quotient of the user 112. Such improvement in the emotional quotient may further assist the user 112 to improve health status and fitness over time.” See also paragraph 50).

With regard to claim 7:
Biradar discloses The method as recited in claim 1, wherein the analyzing the sensor data to determine the current user state comprises analyzing images captured by a camera sensor to identify facial expressions, and wherein the current user state is determined based on the facial expressions (paragraph 22: “The image capturing device 106C may be configured to capture a plurality of images of the user 112 over the specified time period. The captured plurality of images may be utilized to determine a facial expression of the user 112 based on which an emotional state of the user 112 may be determined for the specified time period. The image capturing device 106C may be positioned at any location in the 3D space 114 to capture the plurality of image frames of the user 112. In accordance with an embodiment, the position of the image capturing device 106C may be changeable. Examples of the image capturing device 106C may include, but are not limited to, an image sensor, a wide-angle camera, an action camera, a closed-circuit television (CCTV) camera, a camcorder, a time-of-flight camera (TOF camera), a night-vision camera such as Infrared (IR) camera, and/or other image capturing devices. In accordance with an embodiment, the plurality of sensors 106 may be integrated in the electronic apparatus 102. In accordance with an embodiment, the image capturing device 106C may comprise a Global Positioning System (GPS) configured to detect current location of the electronic apparatus 102. The electronic apparatus 102 may be configured to identify environmental conditions (for example temperature, humidity, rainfall) around the electronic apparatus 102 or the user 112 based on the detected current location. In accordance with an embodiment, the electronic apparatus 102 may be configured to receive information related to the environmental conditions from the server 108 based on the detected current location.”).

With regard to claim 9:
Biradar discloses the aspect of identifying a sequence of user mood state changes based on the user history data (paragraph 35: “The emotion recognition and prediction engine 206 may include suitable logic, circuitry, and/or interfaces that may be configured to receive the user information of the user 112 from the processor 204. The emotion recognition and prediction engine 206 may be further configured to detect the emotions of the user 112 (such as happy, sad, angry, neutral or other possible emotions) based on the user information of the user 112 and the plurality of categories of user emotions. The emotion recognition and prediction engine 206 may be further configured to detect the baseline emotion of the user 112 for the specified time period. In accordance with an embodiment, the emotion recognition and prediction engine 206 may be further configured to detect the change in the emotional characteristic of the user 112. For example, the emotion recognition and prediction engine 206 may be further configured to detect a change in the facial expression or a change in breathing rate to detect the change in the emotional characteristic of the user 112. The emotion recognition and prediction engine 206 may be further configured to detect a change in the intensity levels of the emotional characteristic of the user 112 and set a threshold intensity of the emotional characteristic. The emotion recognition and prediction engine 206 may be further configured to detect the emotional peak of the intensity levels of the emotional characteristic based on the set threshold intensity. The emotion recognition and prediction engine 206 may be further configured to detect the dominant emotion as the changed emotion of the user 112 based on the detected emotional peak or the detected change in the emotional characteristic of the user 112.”); the current user state (paragraph 20: “The plurality of sensors 106 may include suitable logic, circuitry, and interface that may be configured to capture the user information of the user 112. The user information may correspond to emotional data of the user 112. The plurality of sensors 106 may include, but are not limited to a biometric sensor 106A, an audio sensor 106B, and an image capturing device 106C. The biometric sensor 106A may be configured to capture biometric data, as the user information, of the user 112. Examples of the biometric sensor 106A may include, but are not limited to, a pulse rate sensor, a breath rate sensor, a body temperature sensor, a heartbeat sensor, a blood-flow sensor, an IoT sensor or a skin conductance sensor, or other specialized sensors to measure different emotions aroused in the user 112. In some embodiments, the biometric sensor 106A may be non-invasively attached to body of the user 112. In some embodiments, the biometric sensor 106A may be invasively implanted inside the body of the user 112. In some embodiments, the biometric sensor 106A may be installed in the 3D space 114, to collectively monitor the biometric data of the user 112.”), and the current environment context (paragraph 22: “The image capturing device 106C may be configured to capture a plurality of images of the user 112 over the specified time period. The captured plurality of images may be utilized to determine a facial expression of the user 112 based on which an emotional state of the user 112 may be determined for the specified time period. The image capturing device 106C may be positioned at any location in the 3D space 114 to capture the plurality of image frames of the user 112. In accordance with an embodiment, the position of the image capturing device 106C may be changeable. Examples of the image capturing device 106C may include, but are not limited to, an image sensor, a wide-angle camera, an action camera, a closed-circuit television (CCTV) camera, a camcorder, a time-of-flight camera (TOF camera), a night-vision camera such as Infrared (IR) camera, and/or other image capturing devices. In accordance with an embodiment, the plurality of sensors 106 may be integrated in the electronic apparatus 102. In accordance with an embodiment, the image capturing device 106C may comprise a Global Positioning System (GPS) configured to detect current location of the electronic apparatus 102. The electronic apparatus 102 may be configured to identify environmental conditions (for example temperature, humidity, rainfall) around the electronic apparatus 102 or the user 112 based on the detected current location. In accordance with an embodiment, the electronic apparatus 102 may be configured to receive information related to the environmental conditions from the server 108 based on the detected current location.”); correlating the user history data, the current user state, and the current environment context with the sequence of the user mood state changes to identify a sequence of the environment context parameters that are associated with the sequence of the user mood state changes (paragraph 50: “FIG. 4 illustrates exemplary operations for detecting triggers in detected dominant emotion, by the electronic apparatus of FIG. 2, in accordance with an embodiment of the disclosure. FIG. 4 is explained in conjunction with elements from FIGS. 1, 2, 3A, and 3B. With reference to FIG. 4, there is shown a plurality of image frames 402 that includes, for example, image frames 402A to 402H captured by the image capturing device 106C over the specified time period. The plurality of image frames 402 in FIG. 4 may be similar to the plurality of image frames 302 in FIG. 3. The image frames 402A to 402H may include user representation 404 (or detected emotion) of the user 112. In some embodiments, the image frames 402A to 402H may also include information related to surroundings of the user 112 during the specified time period of capture of the user information. The information related to the surroundings may include information related events (such as dance party, musical event, birthday celebration, official meeting, or examination hall) occurred near the user 112, second content the user 112 may be viewing or listening or information about another user in proximity to the user 112 (e.g., a family member, a friend, or a pet who may have an influence related to emotion of the user 112). Such information related to the surrounding of the user 112 may change the facial expression (or the emotion characteristic) of the user 112 and may be referred as the triggers related to the user 112. In some embodiments, the triggers related to the user 112 may include information related to environmental conditions near the user 112, date-time information, or the current location of the user 112. In some embodiments, the triggers related to the user 112 may include information related to one or more non-living objects (for example, gifts, pictures, decorative items, or furniture items) around the user 112.”); and updating the user history data to link the sequence of the user mood state changes with the sequence of the environment context parameters (paragraph 32: “The electronic apparatus 102 may be configured to store the emotions of the user 112 captured over the specified time period and generate a detailed emotional storyboard of the user 112. The emotional storyboard may include an emotional timeline of the user 112. The electronic apparatus 102 may be configured to output the generated emotional storyboard to the user 112 through the display screen and AR/VR mediums. A graphical representation of the generated emotional storyboard is described in detail, in FIGS. 7A to 7C. In some embodiments, the emotional storyboard may include information related different triggers which would have caused the change in the emotional characteristic of the user 112 over the specified time period. The triggers may include, but are not limited to, second content the user 112 may be viewing (or listening) or action the user 112 may be performing during the specified time period, events associated with the user 112 during the specified time period, or related people and surrounding environment around the user 112 that may influence the user 112 during the specified time period. The surrounding environment may be detected based on the information related environmental conditions around the electronic apparatus or the user 112. Information related to the different triggers may be described in detail, for example in FIG. 5. Thus, the disclosed electronic apparatus 102 may perform the detailed analysis of the user information of the user 112 for the specified time period which may vary from certain days to months or years. The detailed analysis of the user information and output of the dominant emotion (with relevant triggers) through the generated emotional storyboard may facilitate the user 112 to accurately understand the user's emotional patterns or changes specific to the user 112 over the specified time period. Further, accurate recommendation of the first content or action by the electronic apparatus 102 based on the detailed analysis of the user information and the generated emotional storyboard may further ensure an improvement in the emotional quotient of the user 112. Such improvement in the emotional quotient may further assist the user 112 to improve health status and fitness over time.”).

Claim 10 is rejected for the same reason as claim 1. 

With regard to claim 13: 
Biradar discloses the computing device as recited in claim 10, wherein the action generation module is implemented to: analyze the user history data to find a point in time that corresponds to a positive user mood state (paragraph 53: “In accordance with an embodiment, other factors related to the triggers (such as the environment conditions, events, location, background lighting) of the user 112 may remain unchanged from the first image frame 402A to the fifth image frame 402E. A sixth image frame 402F of the image frames 402A to 402H may indicate a darker background lighting in the surrounding of the user 112 as compared to other image frames. The emotion recognition and prediction engine 206 may be configured to detect the increase in an intensity level of the happy emotion in the sixth image frame 402F with the change in the background lighting (for example as the environment conditions) around the user 112 from the fifth image frame 402E to the sixth image frame 402F. The emotion recognition and prediction engine 206 may be configured to detect the change in the background lighting as the trigger, which caused the change in the intensity level of the particular emotion (say happy) of the user 112. This may indicate that the user 112 likes the dark background lighting which increased the intensity level of the happiness of the user 112. In a seventh image frame 402G of the consecutive image frames 402A to 402H, with the change in the background lighting (say dark to bright), the emotion recognition and prediction engine 206 may be configured to detect the change in the intensity level of the happy emotion of the user 112. In an eighth image frame 402H of the image frames 402A to 402H may include a pet 406C in the surrounding of the user 112. The emotion recognition and prediction engine 206 may be configured to detect the increase in the intensity level of the happy emotion in the eighth image frame 402H with the presence of the pet 406C (as the trigger) around the user 112 from the seventh image frame 402G to the eighth image frame 402H.”); identify an environment difference that correlates to the change in the user mood based on the environment context parameters included in the user history data at the point in time that corresponds to the positive user mood state, and based on current environment context parameters included in the current environment context (paragraph 53: “In accordance with an embodiment, other factors related to the triggers (such as the environment conditions, events, location, background lighting) of the user 112 may remain unchanged from the first image frame 402A to the fifth image frame 402E. A sixth image frame 402F of the image frames 402A to 402H may indicate a darker background lighting in the surrounding of the user 112 as compared to other image frames. The emotion recognition and prediction engine 206 may be configured to detect the increase in an intensity level of the happy emotion in the sixth image frame 402F with the change in the background lighting (for example as the environment conditions) around the user 112 from the fifth image frame 402E to the sixth image frame 402F. The emotion recognition and prediction engine 206 may be configured to detect the change in the background lighting as the trigger, which caused the change in the intensity level of the particular emotion (say happy) of the user 112. This may indicate that the user 112 likes the dark background lighting which increased the intensity level of the happiness of the user 112. In a seventh image frame 402G of the consecutive image frames 402A to 402H, with the change in the background lighting (say dark to bright), the emotion recognition and prediction engine 206 may be configured to detect the change in the intensity level of the happy emotion of the user 112. In an eighth image frame 402H of the image frames 402A to 402H may include a pet 406C in the surrounding of the user 112. The emotion recognition and prediction engine 206 may be configured to detect the increase in the intensity level of the happy emotion in the eighth image frame 402H with the presence of the pet 406C (as the trigger) around the user 112 from the seventh image frame 402G to the eighth image frame 402H.”); and determine the at least one of the user state parameters or the environment context parameters based on the environment difference (paragraph 53: “In accordance with an embodiment, other factors related to the triggers (such as the environment conditions, events, location, background lighting) of the user 112 may remain unchanged from the first image frame 402A to the fifth image frame 402E. A sixth image frame 402F of the image frames 402A to 402H may indicate a darker background lighting in the surrounding of the user 112 as compared to other image frames. The emotion recognition and prediction engine 206 may be configured to detect the increase in an intensity level of the happy emotion in the sixth image frame 402F with the change in the background lighting (for example as the environment conditions) around the user 112 from the fifth image frame 402E to the sixth image frame 402F. The emotion recognition and prediction engine 206 may be configured to detect the change in the background lighting as the trigger, which caused the change in the intensity level of the particular emotion (say happy) of the user 112. This may indicate that the user 112 likes the dark background lighting which increased the intensity level of the happiness of the user 112. In a seventh image frame 402G of the consecutive image frames 402A to 402H, with the change in the background lighting (say dark to bright), the emotion recognition and prediction engine 206 may be configured to detect the change in the intensity level of the happy emotion of the user 112. In an eighth image frame 402H of the image frames 402A to 402H may include a pet 406C in the surrounding of the user 112. The emotion recognition and prediction engine 206 may be configured to detect the increase in the intensity level of the happy emotion in the eighth image frame 402H with the presence of the pet 406C (as the trigger) around the user 112 from the seventh image frame 402G to the eighth image frame 402H.”).


With regard to claim 16:
Biradar discloses the computing device as recited in claim 10, wherein the action generation module is implemented to update the user history data with the current user state and the current environment context (paragraph 44: “ In accordance with an embodiment, the emotion recognition and prediction engine 206 may be configured to detect the emotion of the user 112 in each of the image frames 302A to 302G captured over the specified time period. The specified time period may in minutes, hours, days, weeks, months, or years. In accordance with an embodiment, the electronic apparatus 102 may be configured to receive a user input from the user 112 to set the specified time period to track the user activities (or the user information). The emotion recognition and prediction engine 206 may be configured to determine the facial expressions of the user 112 and detect emotions based on the user information (such as the determined facial expressions) and the stored plurality of categories of user emotions. The categories of the user emotions may include, but are not limited to, a happy emotion, a sad emotion, an angry emotion, a calm emotion, a fear emotion, a neutral emotion, an excited emotion, a confused emotion, a stressed emotion, a disgusted emotion, a surprised emotion, an excitement emotion, a scared emotion, or a mixed emotion. In accordance with an embodiment, the emotion recognition and prediction engine 206 may be configured to match the detected facial expression with each of the plurality of categories of user emotions to determine the emotion of the user 112 in each of the image frames 302A to 302G. For example, in a set of image frames 302A to 302E, the detected emotion of the user 112 may be the happy emotion. The user 112 may be happy over the first time period in the specified time period. The emotion recognition and prediction engine 206 may be configured to set the baseline emotion of the user 112 as happy based on the detected emotion of the user 112 for the first time period. In some embodiments, the baseline emotion of the user 112 may correspond to natural or general emotion (or behavior) of the user 112. Although a number of image frames (e.g., the set of image frames 302A to 302E) are shown in the FIG. 3A, to detect a baseline emotion, image analysis by the emotion recognition and prediction engine 206 for a longer period of time, for example for one or more weeks, may provide more accurate understanding and detection of the baseline emotion.”).


Biradar discloses the aspect A method, comprising: compiling user history data by aggregating, over a duration, user state parameters and environment context parameters that indicate a user mood associated with a user of a computing device (fig. 4, paragraph 50: “FIG. 4 illustrates exemplary operations for detecting triggers in detected dominant emotion, by the electronic apparatus of FIG. 2, in accordance with an embodiment of the disclosure. FIG. 4 is explained in conjunction with elements from FIGS. 1, 2, 3A, and 3B. With reference to FIG. 4, there is shown a plurality of image frames 402 that includes, for example, image frames 402A to 402H captured by the image capturing device 106C over the specified time period. The plurality of image frames 402 in FIG. 4 may be similar to the plurality of image frames 302 in FIG. 3. The image frames 402A to 402H may include user representation 404 (or detected emotion) of the user 112. In some embodiments, the image frames 402A to 402H may also include information related to surroundings of the user 112 during the specified time period of capture of the user information. The information related to the surroundings may include information related events (such as dance party, musical event, birthday celebration, official meeting, or examination hall) occurred near the user 112, second content the user 112 may be viewing or listening or information about another user in proximity to the user 112 (e.g., a family member, a friend, or a pet who may have an influence related to emotion of the user 112). Such information related to the surrounding of the user 112 may change the facial expression (or the emotion characteristic) of the user 112 and may be referred as the triggers related to the user 112. In some embodiments, the triggers related to the user 112 may include information related to environmental conditions near the user 112, date-time information, or the current location of the user 112. In some embodiments, the triggers related to the user 112 may include information related to one or more non-living objects (for example, gifts, pictures, decorative items, or furniture items) around the user 112.”); determining a current user state associated with the user based on sensor data received from sensors of the computing device (paragraph 20: “The plurality of sensors 106 may include suitable logic, circuitry, and interface that may be configured to capture the user information of the user 112. The user information may correspond to emotional data of the user 112. The plurality of sensors 106 may include, but are not limited to a biometric sensor 106A, an audio sensor 106B, and an image capturing device 106C. The biometric sensor 106A may be configured to capture biometric data, as the user information, of the user 112. Examples of the biometric sensor 106A may include, but are not limited to, a pulse rate sensor, a breath rate sensor, a body temperature sensor, a heartbeat sensor, a blood-flow sensor, an IoT sensor or a skin conductance sensor, or other specialized sensors to measure different emotions aroused in the user 112. In some embodiments, the biometric sensor 106A may be non-invasively attached to body of the user 112. In some embodiments, the biometric sensor 106A may be invasively implanted inside the body of the user 112. In some embodiments, the biometric sensor 106A may be installed in the 3D space 114, to collectively monitor the biometric data of the user 112.”); determining a current environment context associated with the user (paragraph 22: “The image capturing device 106C may be configured to capture a plurality of images of the user 112 over the specified time period. The captured plurality of images may be utilized to determine a facial expression of the user 112 based on which an emotional state of the user 112 may be determined for the specified time period. The image capturing device 106C may be positioned at any location in the 3D space 114 to capture the plurality of image frames of the user 112. In accordance with an embodiment, the position of the image capturing device 106C may be changeable. Examples of the image capturing device 106C may include, but are not limited to, an image sensor, a wide-angle camera, an action camera, a closed-circuit television (CCTV) camera, a camcorder, a time-of-flight camera (TOF camera), a night-vision camera such as Infrared (IR) camera, and/or other image capturing devices. In accordance with an embodiment, the plurality of sensors 106 may be integrated in the electronic apparatus 102. In accordance with an embodiment, the image capturing device 106C may comprise a Global Positioning System (GPS) configured to detect current location of the electronic apparatus 102. The electronic apparatus 102 may be configured to identify environmental conditions (for example temperature, humidity, rainfall) around the electronic apparatus 102 or the user 112 based on the detected current location. In accordance with an embodiment, the electronic apparatus 102 may be configured to receive information related to the environmental conditions from the server 108 based on the detected current location.”); detecting a change in the user mood by comparing the current user state with the user history data (paragraph 29: “In accordance with an embodiment, the electronic apparatus 102 may be further configured to identify an emotional type of the determined dominant emotion. The emotional type is one of a positive emotional type (such as happy emotion) or a negative emotional type (such as sad or angry emotion). The electronic apparatus 102 may be further configured to generate deductive information based on an association of the identified emotional type of the dominant emotion, the determined dominant emotion of the first user, the first change in the emotional characteristic of the first user, and the detected baseline emotion. The deductive information may be an insight or new supplemental information not present previously in the electronic apparatus 102, where the deductive information is used as control instructions for various operations. For example, the electronic apparatus 102 may be configured to identify first content or action based on a specified emotion associated with the first content or action, and the generated deductive information. In some embodiments, the deductive information may be generated based on artificial intelligence (AI) and its variants applied on the user information, the identified emotional type of the dominant emotion, the determined dominant emotion of the first user, the first change in the emotional characteristic of the first user, and the detected baseline emotion to deduce a relationship among different data points and find insights. The first content may include, but are not limited to, audio content, video content, image content, animated content, multimedia content. The action identified by the electronic apparatus 102 or recommended to the user 112 may include, but are not limited to, an activity-to-do or place-to-visit.”); analyzing the user history data (paragraph 50: “FIG. 4 illustrates exemplary operations for detecting triggers in detected dominant emotion, by the electronic apparatus of FIG. 2, in accordance with an embodiment of the disclosure. FIG. 4 is explained in conjunction with elements from FIGS. 1, 2, 3A, and 3B. With reference to FIG. 4, there is shown a plurality of image frames 402 that includes, for example, image frames 402A to 402H captured by the image capturing device 106C over the specified time period. The plurality of image frames 402 in FIG. 4 may be similar to the plurality of image frames 302 in FIG. 3. The image frames 402A to 402H may include user representation 404 (or detected emotion) of the user 112. In some embodiments, the image frames 402A to 402H may also include information related to surroundings of the user 112 during the specified time period of capture of the user information. The information related to the surroundings may include information related events (such as dance party, musical event, birthday celebration, official meeting, or examination hall) occurred near the user 112, second content the user 112 may be viewing or listening or information about another user in proximity to the user 112 (e.g., a family member, a friend, or a pet who may have an influence related to emotion of the user 112). Such information related to the surrounding of the user 112 may change the facial expression (or the emotion characteristic) of the user 112 and may be referred as the triggers related to the user 112. In some embodiments, the triggers related to the user 112 may include information related to environmental conditions near the user 112, date-time information, or the current location of the user 112. In some embodiments, the triggers related to the user 112 may include information related to one or more non-living objects (for example, gifts, pictures, decorative items, or furniture items) around the user 112.”); generating, based on the at least one of the user state parameters or the environment context parameters, an action suggestion that is intended to modify the current user state (paragraph 31: “In accordance with an embodiment, the electronic apparatus 102 may be configured to identify the first content or action with an intent to change the emotion type of the dominant emotion of the user 112 from the negative emotional type to the positive emotional type. The electronic apparatus 102 may be configured to control output of the identified first content or action to the user 112 based on a specified emotion associated with the first content or action and the generated deductive information such that the emotional type of the dominant emotion is inducible to the positive emotional type from the negative emotional type. The output of the identified first content or action may be controlled on a display screen or the audio output device for user consumption (e.g., of the user 112). In some embodiment, the output of the first content or action on the display screen may be a haptic output or a virtual reality (VR) output. The output of the first content or action may improve current health status of the user 112. In accordance with an embodiment, the electronic apparatus 102 may be configured to analyze the emotional characteristic of the user 112 after the output of the first content or action to determine the emotion manifested in the user 112 based on the consumption of the first content or execution of the action.”); and updating the (paragraph 32: “The electronic apparatus 102 may be configured to store the emotions of the user 112 captured over the specified time period and generate a detailed emotional storyboard of the user 112. The emotional storyboard may include an emotional timeline of the user 112. The electronic apparatus 102 may be configured to output the generated emotional storyboard to the user 112 through the display screen and AR/VR mediums. A graphical representation of the generated emotional storyboard is described in detail, in FIGS. 7A to 7C. In some embodiments, the emotional storyboard may include information related different triggers which would have caused the change in the emotional characteristic of the user 112 over the specified time period. The triggers may include, but are not limited to, second content the user 112 may be viewing (or listening) or action the user 112 may be performing during the specified time period, events associated with the user 112 during the specified time period, or related people and surrounding environment around the user 112 that may influence the user 112 during the specified time period. The surrounding environment may be detected based on the information related environmental conditions around the electronic apparatus or the user 112. Information related to the different triggers may be described in detail, for example in FIG. 5. Thus, the disclosed electronic apparatus 102 may perform the detailed analysis of the user information of the user 112 for the specified time period which may vary from certain days to months or years. The detailed analysis of the user information and output of the dominant emotion (with relevant triggers) through the generated emotional storyboard may facilitate the user 112 to accurately understand the user's emotional patterns or changes specific to the user 112 over the specified time period. Further, accurate recommendation of the first content or action by the electronic apparatus 102 based on the detailed analysis of the user information and the generated emotional storyboard may further ensure an improvement in the emotional quotient of the user 112. Such improvement in the emotional quotient may further assist the user 112 to improve health status and fitness over time.” See also paragraph 50).

With regard to claim 20:
Biradar discloses the method as recited in claim 17, wherein the updating the user history data comprises: identifying a correlation between the current user state and a current activity identified by the current environment context (paragraph 50: “FIG. 4 illustrates exemplary operations for detecting triggers in detected dominant emotion, by the electronic apparatus of FIG. 2, in accordance with an embodiment of the disclosure. FIG. 4 is explained in conjunction with elements from FIGS. 1, 2, 3A, and 3B. With reference to FIG. 4, there is shown a plurality of image frames 402 that includes, for example, image frames 402A to 402H captured by the image capturing device 106C over the specified time period. The plurality of image frames 402 in FIG. 4 may be similar to the plurality of image frames 302 in FIG. 3. The image frames 402A to 402H may include user representation 404 (or detected emotion) of the user 112. In some embodiments, the image frames 402A to 402H may also include information related to surroundings of the user 112 during the specified time period of capture of the user information. The information related to the surroundings may include information related events (such as dance party, musical event, birthday celebration, official meeting, or examination hall) occurred near the user 112, second content the user 112 may be viewing or listening or information about another user in proximity to the user 112 (e.g., a family member, a friend, or a pet who may have an influence related to emotion of the user 112). Such information related to the surrounding of the user 112 may change the facial expression (or the emotion characteristic) of the user 112 and may be referred as the triggers related to the user 112. In some embodiments, the triggers related to the user 112 may include information related to environmental conditions near the user 112, date-time information, or the current location of the user 112. In some embodiments, the triggers related to the user 112 may include information related to one or more non-living objects (for example, gifts, pictures, decorative items, or furniture items) around the user 112.”); and adding the correlation between the current user state and the current activity to the user history data (paragraph 32: “The electronic apparatus 102 may be configured to store the emotions of the user 112 captured over the specified time period and generate a detailed emotional storyboard of the user 112. The emotional storyboard may include an emotional timeline of the user 112. The electronic apparatus 102 may be configured to output the generated emotional storyboard to the user 112 through the display screen and AR/VR mediums. A graphical representation of the generated emotional storyboard is described in detail, in FIGS. 7A to 7C. In some embodiments, the emotional storyboard may include information related different triggers which would have caused the change in the emotional characteristic of the user 112 over the specified time period. The triggers may include, but are not limited to, second content the user 112 may be viewing (or listening) or action the user 112 may be performing during the specified time period, events associated with the user 112 during the specified time period, or related people and surrounding environment around the user 112 that may influence the user 112 during the specified time period. The surrounding environment may be detected based on the information related environmental conditions around the electronic apparatus or the user 112. Information related to the different triggers may be described in detail, for example in FIG. 5. Thus, the disclosed electronic apparatus 102 may perform the detailed analysis of the user information of the user 112 for the specified time period which may vary from certain days to months or years. The detailed analysis of the user information and output of the dominant emotion (with relevant triggers) through the generated emotional storyboard may facilitate the user 112 to accurately understand the user's emotional patterns or changes specific to the user 112 over the specified time period. Further, accurate recommendation of the first content or action by the electronic apparatus 102 based on the detailed analysis of the user information and the generated emotional storyboard may further ensure an improvement in the emotional quotient of the user 112. Such improvement in the emotional quotient may further assist the user 112 to improve health status and fitness over time.” See also paragraph 50).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biradar and in view of Lee, Pub. No.: 2016/0170946. 
With regard to claim 5 and 14:
Biradar does not disclose the method as recited in claim 1, wherein the analyzing the user history data comprises applying weighting data to the user history data effective to prioritize the user history data.  
However Lee discloses the aspect wherein the analyzing the user history data comprises applying weighting data to the user history data effective to prioritize the user history data (paragraph 254 256: “The context data means past data of a predetermined time based on a time when the application for the interactive service is executed. At this time, higher priority or weight is assigned to context data obtained at a time close to the application execution time or lower priority or weight is assigned to context data obtained at a time distant from the application execution time, such that context data coinciding with the current situation is collected and guide data is configured based on the context data. In addition, weight or priority may be assigned to the past data of the context data based on a variety of data such as application use frequency, attributes, duration information, satisfaction data, etc. in addition to the time information.The history analyzer 1210 analyzes history data collected for the above-described context data, generates analysis data based on commonalities or similarities and sends the analysis data to the user model processor 1240.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Lee to Biradar so different history data would have different weight to them wherein they are prioritizes based on their importance to paint a more accurate picture on how different factor affect user’s mood to provide the system with better understanding and solutions to affect user mood. 

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biradar and in view of Pedersen et al., Pub. No.: 2020/0068434A1. 
With regard to claim 6 and 18:
Biradar disclose the aspect wherein the analyzing the environment data received from the IoT devices comprises (Biradar paragraph 22: “The image capturing device 106C may be configured to capture a plurality of images of the user 112 over the specified time period. The captured plurality of images may be utilized to determine a facial expression of the user 112 based on which an emotional state of the user 112 may be determined for the specified time period. The image capturing device 106C may be positioned at any location in the 3D space 114 to capture the plurality of image frames of the user 112. In accordance with an embodiment, the position of the image capturing device 106C may be changeable. Examples of the image capturing device 106C may include, but are not limited to, an image sensor, a wide-angle camera, an action camera, a closed-circuit television (CCTV) camera, a camcorder, a time-of-flight camera (TOF camera), a night-vision camera such as Infrared (IR) camera, and/or other image capturing devices. In accordance with an embodiment, the plurality of sensors 106 may be integrated in the electronic apparatus 102. In accordance with an embodiment, the image capturing device 106C may comprise a Global Positioning System (GPS) configured to detect current location of the electronic apparatus 102. The electronic apparatus 102 may be configured to identify environmental conditions (for example temperature, humidity, rainfall) around the electronic apparatus 102 or the user 112 based on the detected current location. In accordance with an embodiment, the electronic apparatus 102 may be configured to receive information related to the environmental conditions from the server 108 based on the detected current location.”): extracting location information from the environment data (Biradar paragraph 22: “The image capturing device 106C may be configured to capture a plurality of images of the user 112 over the specified time period. The captured plurality of images may be utilized to determine a facial expression of the user 112 based on which an emotional state of the user 112 may be determined for the specified time period. The image capturing device 106C may be positioned at any location in the 3D space 114 to capture the plurality of image frames of the user 112. In accordance with an embodiment, the position of the image capturing device 106C may be changeable. Examples of the image capturing device 106C may include, but are not limited to, an image sensor, a wide-angle camera, an action camera, a closed-circuit television (CCTV) camera, a camcorder, a time-of-flight camera (TOF camera), a night-vision camera such as Infrared (IR) camera, and/or other image capturing devices. In accordance with an embodiment, the plurality of sensors 106 may be integrated in the electronic apparatus 102. In accordance with an embodiment, the image capturing device 106C may comprise a Global Positioning System (GPS) configured to detect current location of the electronic apparatus 102. The electronic apparatus 102 may be configured to identify environmental conditions (for example temperature, humidity, rainfall) around the electronic apparatus 102 or the user 112 based on the detected current location. In accordance with an embodiment, the electronic apparatus 102 may be configured to receive information related to the environmental conditions from the server 108 based on the detected current location.”).
Biradar does not disclose the method as recited in claim 1, wherein prioritizing the environment data based on the location information.
However Pedersen discloses the aspect wherein prioritizing the environment data based on the location information (paragraph 105: “FIG. 7 illustrates a method 7000 for bandwidth constrained image processing in accordance with the present disclosure. The method 7000 can be carried out by a system including but not limited to the controller apparatus 2410 of FIG. 2 or various sub-components or sub-modules or sub-systems of the controller apparatus 2410. The method 7000 includes determining a data transfer rate of signals that include state data of a vehicle, via 7010. In response to determining that the data transfer rate satisfies a data transfer rate criterion (e.g., the data transfer rate is high enough and above a data transfer rate threshold which indicates the minimum bandwidth necessary to conduct the image processing), determining, based on the state data and external data (e.g., traffic data, image data on external objects around the vehicle, etc.), a location of the vehicle and a location of objects that obstruct at least one of the signals, via 7020. Optimized state data is generated based on the state data and the external data, via 7030. The state data includes sensor data of sensors associated with the vehicle (e.g., sensors within, on top of, under, and/or around the vehicle), wherein the sensors include any of an optical sensor, a light detection and ranging sensor, a motion sensor, and an audio sensor. In an implementation, the method 7000 includes sending a message (e.g., a prioritized sensor data message) that includes a request for prioritized sensor data from the sensors, wherein the prioritized sensor data includes a prioritized listing of the sensors based on locations of the sensors associated with the vehicle. The method 7000 further includes receiving the sensor data in an order based on the prioritized sensor data. The order can list the sensor data using a variety of features including but not limited to from highest priority to lowest priority or largest amount of data to least amount of data.”) It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Pedersen to Biradar so different history data would have different weight based on location to they are in, Wherein prioritization based on location importance can paint a more accurate picture on how different location factor affect user’s mood to provide the system with better understanding of the correlation between user mood and location factors.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biradar and in view of Rajendran, Pub. No.: 2016/0350514. 
With regard to claim 8:
Biradar does not disclose The method as recited in claim 1, wherein the environment data received from the IoT devices includes barcode information associated with a food item, and the analyzing the environment data received from the IoT devices comprises: determining a health metric associated with the food item by using the barcode information to collect nutritional information associated with the food item; and generating the current environment context based on the health metric.
However Rajendran discloses The method as recited in claim 1, wherein the environment data received from the IoT devices includes barcode information associated with a food item, and the analyzing the environment data received from the IoT devices (paragraph 60: “In an embodiment, the input means can be a scanning member, such as a RFID scanner or a Barcode scanner. When the food consumption action is detected, the scanning member associated with the scanning member 103 is triggered automatically to capture the coded data such as Universal Product Code (UPC), RFID tag and the like relating to the food being consumed by the user. For example, when the user starts consuming snacks from a pack, the scanning member is triggered automatically and captures the code data from the pack.”) comprises: determining a health metric associated with the food item by using the barcode information to collect nutritional information associated with the food item; and generating the current environment context based on the health metric (paragraph 42 and 43: “The controlling member 105 can be configured to identify information related to the food being consumed by the user. For example, if the user is consuming liquid nourishment, the controlling member 105 identifies information, such as protein, calorie, nutrient, fat, sugar, carbohydrates, and so on, related to the liquid nourishment. In an embodiment, while displaying the data, quantitative values may be associated with the constituents, and can be measured in any suitable units such as teaspoons or grams. Furthermore, the controlling member 105 can be configured to generate and provide recommendations to the user, relating to the identified food information. In an embodiment, the controlling member 105 can be configured to provide recommendation about the food located in the vicinity of the user. Further, the controller member 105 can be configured to generate the recommendation to the user relating to the food consumed or about the food located within the vicinity of the user. In an embodiment, the controlling member 105 can be configured to dynamically switch the profile associated with the user by detecting a pattern of food consumption action of the user.
”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Rajendran to Biradar so the system can accurately determine the food that the user consumes and how the content and quantity of the food products affect user’s mood to help the user improve physical and mental health. 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biradar and in view of Goldberg, et al., Pub. No.: 2017/0333666A1. 
With regard to claim 11:
Biradar discloses The computing device as recited in claim 10, wherein: the environment data received from the IoT devices comprises exercise data that includes heartbeat information associated with the user; and the action generation module is implemented to determine the current user state based on the heartbeat information (paragraph 70: “ The first emotional storyboard 700 may further include the user emotion information 706. The user emotion information 706 may indicate different emotions of the user 112 in different time stamps and with the associated triggers. The first emotional storyboard 700 may further include the user information 708 received from the plurality of sensors 106. The user information 708 may indicate the physiological and non-physiological features (such as body temperature, blood pressure, heartbeat, etc) of the user 112 received from the plurality of sensors 106 during different time period indicated by the time stamp information 702. In accordance with an embodiment, the first emotional storyboard 700 may include the user emotions for different time period such as for an hour, a day, a week, or a year.”).

However Goldberg discloses the aspect wherein the activity data is exercise date, and the action generation module is implemented to determine the current user state based on the heartbeat information (Abstract: “Wearable devices (e.g., fitness trackers) record information about a physiological state of a user (e.g., heart rate, blood pressure, sleep, and activity data). Performing guided meditation exercises may help users improve their physiological state (e.g., by decreasing a user's heart rate). The VR guided meditation system automatically retrieves physiological state information from wearable devices or third party applications before and/or after a user performs guided meditation exercises. Based on the retrieved information, the VR guided meditation system provides biofeedback related to effects or potential correlations between an exercise and the user's physiological state. In particular, the biofeedback indicates a certain type of meditation, certain VR environment location, or certain meditation duration that is likely to improve the user's physiological state. The VR guided meditation system also can provide recommended exercises to the user.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Goldberg to Biradar so the system can monitor user’s heartbeat during an exercise to accurately determine the user’s physical and mental state to provide best guidance to the user and to prevent unhealthy behavior from the user. 

With regard to claim 12:
(Goldberg Abstract: “Wearable devices (e.g., fitness trackers) record information about a physiological state of a user (e.g., heart rate, blood pressure, sleep, and activity data). Performing guided meditation exercises may help users improve their physiological state (e.g., by decreasing a user's heart rate). The VR guided meditation system automatically retrieves physiological state information from wearable devices or third party applications before and/or after a user performs guided meditation exercises. Based on the retrieved information, the VR guided meditation system provides biofeedback related to effects or potential correlations between an exercise and the user's physiological state. In particular, the biofeedback indicates a certain type of meditation, certain VR environment location, or certain meditation duration that is likely to improve the user's physiological state. The VR guided meditation system also can provide recommended exercises to the user.”); and update the user history data to include the link between the exercise activity identifier and the current user state (Biradar paragraph 29: “In some embodiments, the biofeedback module 225 generates a report of a user's biofeedback. The report can provide various data about the user and one or more changes in the user's health metrics before and after a guided meditation exercise, or biofeedback data about the user received before, during, and after the guided meditation exercise. The report can include information about the user and a comparison of the user to a population of other users who have also performed guided meditation exercises. As one example, the report indicates that the user's breathing pace, heart rate, and blood pressure each decreased about 2 minutes into a guided meditation exercise. The report might indicate that the user's weight has decreased within two months of starting guided meditation exercises. The report might include information about the user's sleep patterns indicating that the user is sleeping more peacefully without waking up throughout the night by performing a particular type guided meditation exercise over another type of guided meditation exercise (e.g., “breathing” type meditation appears more correlated with uninterrupted sleep than “body scan” type meditation). The sleep patterns may also show a stronger improvement in the user's sleep patterns relative to those of a population of users performing the same type of meditation exercise.”)

.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biradar and in view of Soma, Pub.NO.: 20180357473A1. 
With regard to claim 19:
Biradar does not disclose the method as recited in claim 17, wherein the determining the current user state associated with the user is based on one or more audio characteristics including at least one of: an intensity, a pitch, a formant, or a frequency.
(paragraph 52: “Further, the control unit 100 may estimate the emotion of the target user on the basis of a voice pitch when the target user speaks. For example, when the voice pitch of the target user speaking is equal to or higher than the predetermined pitch, the control unit 100 may estimate the emotion of the target user to be the positive emotion “favor” and the strength of the emotion of the target user to be a large value (for example, 5). When the voice pitch of the target user speaking is lower than the predetermined pitch, the control unit 100 may estimate the emotion of the target user to be the negative emotion “suffering”, and the strength of the emotion of the target user to be an approximate medium value (for example, 3).”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Soma to Biradar so the system can monitor user’s pitch in the voice to accurately determine the user’s physical and mental state to provide best guidance to the user to better improve user’s mental state.

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito, Pub. No.: 2019/0276037A1, An emotion inference device and an emotion inference system that are capable of inferring a user's emotion with higher precision. A motorcycle includes an individual personality that is configured on the basis of information on a user 

Chan, Pub. No.: 2020/0160386A1, Provided are embodiments for a method, system, and computer program product for controlling delivery of advertisements based on user sentiment. The embodiments provide for receiving user information for a user, receiving an advertisement based at least in part on the user information, and detecting a sentiment of the user, wherein detecting the sentiment utilizes one or more sensors to determine a sentiment of the user. The embodiments also provide for inhibiting transmission of the advertisement based at least in part on the detected sentiment, and providing a recommendation of a time to deliver the advertisement to the user based at least in part on the detected sentiment.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179